Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 1 of 28 PageID 2585




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


 DANIEL TONEY,

             Petitioner,

 v.                                                        Case No. 3:18-cv-378-J-34JRK

 SECRETARY, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 et al.,

           Respondents.
 ________________________________

                                         ORDER
                                         I. Status
       Petitioner Daniel Toney, an inmate of the Florida penal system, initiated this action

 on March 14, 2018,1 by filing a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254

 (Petition; Doc. 1). Toney is proceeding on an amended petition (Amended Petition; Doc.

 22) accompanied by a memorandum of law (Doc. 23). In the Amended Petition, Toney

 challenges a 2010 state court (Duval County, Florida) judgment of conviction for armed

 robbery and possession of a firearm by a convicted felon. Toney raises four grounds for

 relief. See Amended Petition at 4-6.2 Respondents have submitted a memorandum in

 opposition to the Petition. See Answer in Response to Order to Show Cause (Response;




       1 See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
       2 For purposes of reference, the Court will cite the page number assigned by the
 Court’s electronic docketing system.
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 2 of 28 PageID 2586




 Doc. 6)3 with exhibits (Resp. Ex.).4 Toney filed a brief in reply. See Petitioner’s Reply to

 Respondents’ Answer to Petition for Writ of Habeas Corpus 2254 (Reply; Doc. 25). This

 case is ripe for review.

                             II. Relevant Procedural History

        On January 10, 2013, the State of Florida (State) charged Toney by way of

 Information with armed robbery (count one) and possession of a firearm by a convicted

 felon (count two). Resp. Ex. A at 11. Following a trial, a jury found Toney guilty as

 charged, with a specific finding as to both counts that Toney actually possessed a firearm

 during the commission of the offense. Id. at 89-91. On December 15, 2010, the trial court

 adjudicated Toney to be a habitual felony offender (HFO) and sentenced Toney to a term

 of incarceration of life in prison as to count one, with a ten-year minimum mandatory, and

 thirty years in prison as to count two, with a three-year minimum mandatory. Id. at 130-

 36, 231-33.

        Toney appealed his convictions and sentence to Florida’s First District Court of

 Appeal (First DCA). Id. at 140. In his initial brief, Toney argued that the evidence was

 legally insufficient to support his convictions on both counts and the trial court erred in

 adjudicating him as an HFO. Resp. Ex. C. On November 17, 2011, the First DCA per

 curiam affirmed Toney’s convictions and sentences and on December 5, 2011, issued

 the Mandate. Resp. Ex. E.




        3After Toney filed the Amended Petition, Respondents declined to file an amended
 response; instead, deciding to rely on their arguments as raised in the Response. Doc.
 24.
       4 On October 16, 2020, the Court directed Respondents to re-submit exhibit F with

 the correct documents from Toney’s state postconviction proceedings, Doc. 27, which
 Respondents did on October 21, 2020, Doc. 28.
                                              2
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 3 of 28 PageID 2587




        On December 4, 2012, Toney, with the assistance of counsel, filed a motion for

 postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850, Resp. Ex. F at

 1-15, which he later amended on May 9, 2013 (Rule 3.850 Motion), id. at 33-48. In the

 Rule 3.850 Motion, Toney asserted that his counsel was ineffective for failing to: (1)

 object to the presence of a sleeping juror; (2) permit Toney to testify at trial; and (3)

 investigate and call witnesses. Id. Following an evidentiary hearing, the postconviction

 court denied relief on the Rule 3.850 Motion. Id. at 103-113. On January 2, 2018, the First

 DCA per curiam affirmed the denial of the Rule 3.850 Motion without a written opinion

 and on March 7, 2018, issued the Mandate. Resp. Ex. J.

                             III. One-Year Limitations Period

        This proceeding was timely filed within the one-year limitations period. See 28

 U.S.C. § 2244(d).

                                  IV. Evidentiary Hearing

        In a habeas corpus proceeding, the burden is on the petitioner to establish the

 need for a federal evidentiary hearing. See Chavez v. Sec’y, Fla. Dep’t of Corr., 647 F.3d

 1057, 1060 (11th Cir. 2011). “In deciding whether to grant an evidentiary hearing, a

 federal court must consider whether such a hearing could enable an applicant to prove

 the petition’s factual allegations, which, if true, would entitle the applicant to federal

 habeas relief.” Schriro v. Landrigan, 550 U.S. 465, 474 (2007); Jones v. Sec’y, Fla. Dep’t

 of Corr., 834 F.3d 1299, 1318-19 (11th Cir. 2016), cert. denied, 137 S. Ct. 2245 (2017).

 “It follows that if the record refutes the applicant’s factual allegations or otherwise

 precludes habeas relief, a district court is not required to hold an evidentiary hearing.”

 Schriro, 550 U.S. at 474. The pertinent facts of this case are fully developed in the record



                                              3
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 4 of 28 PageID 2588




 before the Court. Because the Court can “adequately assess [Toney’s] claim[s] without

 further factual development,” Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), an

 evidentiary hearing will not be conducted.

                               V. Governing Legal Principles

                                   A. Standard of Review

        The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs a

 state prisoner’s federal petition for habeas corpus. See Ledford v. Warden, Ga.

 Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert. denied, 137

 S. Ct. 1432 (2017). “‘The purpose of AEDPA is to ensure that federal habeas relief

 functions as a guard against extreme malfunctions in the state criminal justice systems,

 and not as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S. 34, 38

 (2011) (quotation marks omitted)). As such, federal habeas review of final state court

 decisions is “‘greatly circumscribed’ and ‘highly deferential.’” Id. (quoting Hill v. Humphrey,

 662 F.3d 1335, 1343 (11th Cir. 2011) (quotation marks omitted)).

        The first task of the federal habeas court is to identify the last state court decision,

 if any, that adjudicated the claim on the merits. See Marshall v. Sec’y, Fla. Dep’t of Corr.,

 828 F.3d 1277, 1285 (11th Cir. 2016). The state court need not issue a written opinion

 explaining its rationale in order for the state court’s decision to qualify as an adjudication

 on the merits. See Harrington v. Richter, 562 U.S. 86, 100 (2011). Where the state court’s

 adjudication on the merits is unaccompanied by an explanation, the United States

 Supreme Court has instructed:

               [T]he federal court should “look through” the unexplained
               decision to the last related state-court decision that does
               provide a relevant rationale. It should then presume that the
               unexplained decision adopted the same reasoning.


                                               4
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 5 of 28 PageID 2589




 Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). The presumption may be rebutted by

 showing that the higher state court’s adjudication most likely relied on different grounds

 than the lower state court’s reasoned decision, such as persuasive alternative grounds

 that were briefed or argued to the higher court or obvious in the record it reviewed. Id. at

 1192, 1196.

        If the claim was “adjudicated on the merits” in state court, § 2254(d) bars relitigation

 of the claim unless the state court’s decision (1) “was contrary to, or involved an

 unreasonable application of, clearly established Federal law, as determined by the

 Supreme Court of the United States;” or (2) “was based on an unreasonable

 determination of the facts in light of the evidence presented in the State court proceeding.”

 28 U.S.C. § 2254(d); Richter, 562 U.S. at 97-98. The Eleventh Circuit describes the limited

 scope of federal review pursuant to § 2254 as follows:

               First, § 2254(d)(1) provides for federal review for claims of
               state courts’ erroneous legal conclusions. As explained by the
               Supreme Court in Williams v. Taylor, 529 U.S. 362, 120 S. Ct.
               1495, 146 L.Ed.2d 389 (2000), § 2254(d)(1) consists of two
               distinct clauses: a “contrary to” clause and an “unreasonable
               application” clause. The “contrary to” clause allows for relief
               only “if the state court arrives at a conclusion opposite to that
               reached by [the Supreme] Court on a question of law or if the
               state court decides a case differently than [the Supreme]
               Court has on a set of materially indistinguishable facts.” Id. at
               413, 120 S. Ct. at 1523 (plurality opinion). The “unreasonable
               application” clause allows for relief only “if the state court
               identifies the correct governing legal principle from [the
               Supreme] Court's decisions but unreasonably applies that
               principle to the facts of the prisoner’s case.” Id.

               Second, § 2254(d)(2) provides for federal review for claims of
               state courts’ erroneous factual determinations. Section
               2254(d)(2) allows federal courts to grant relief only if the state
               court’s denial of the petitioner’s claim “was based on an
               unreasonable determination of the facts in light of the

                                               5
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 6 of 28 PageID 2590




               evidence presented in the State court proceeding.” 28 U.S.C.
               § 2254(d)(2). The Supreme Court has not yet defined §
               2254(d)(2)’s “precise relationship” to § 2254(e)(1), which
               imposes a burden on the petitioner to rebut the state court’s
               factual findings “by clear and convincing evidence.” See Burt
               v. Titlow, 571 U.S. ---, ---, 134 S. Ct. 10, 15, 187 L.Ed.2d 348
               (2013); accord Brumfield v. Cain, 576 U.S. ---, ---, 135 S. Ct.
               2269, 2282, 192 L.Ed.2d 356 (2015). Whatever that “precise
               relationship” may be, “‘a state-court factual determination is
               not unreasonable merely because the federal habeas court
               would have reached a different conclusion in the first
               instance.’”[5] Titlow, 571 U.S. at ---, 134 S. Ct. at 15 (quoting
               Wood v. Allen, 558 U.S. 290, 301, 130 S. Ct. 841, 849, 175
               L.Ed.2d 738 (2010)).
 Tharpe v. Warden, 834 F.3d 1323, 1337 (11th Cir. 2016), cert. denied, 137 S. Ct. 2298

 (2017). Also, deferential review under § 2254(d) generally is limited to the record that was

 before the state court that adjudicated the claim on the merits. See Cullen v. Pinholster,

 563 U.S. 170, 182 (2011) (stating the language in § 2254(d)(1) “requires an examination

 of the state-court decision at the time it was made”).

        Thus, “AEDPA erects a formidable barrier to federal habeas relief for prisoners

 whose claims have been adjudicated in state court.” Burt v. Titlow, 134 S. Ct. 10, 16

 (2013). “Federal courts may grant habeas relief only when a state court blundered in a

 manner so ‘well understood and comprehended in existing law’ and ‘was so lacking in

 justification’ that ‘there is no possibility fairminded jurists could disagree.’” Tharpe, 834

 F.3d at 1338 (quoting Richter, 562 U.S. at 102-03). This standard is “meant to be” a

 “difficult” one to meet. Richter, 562 U.S. at 102. Thus, to the extent that the petitioner’s




        5The Eleventh Circuit has described the interaction between § 2254(d)(2) and §
 2254(e)(1) as “somewhat murky.” Clark v. Att’y Gen., Fla., 821 F.3d 1270, 1286 n.3 (11th
 Cir. 2016), cert. denied, 137 S. Ct. 1103 (2017).
                                              6
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 7 of 28 PageID 2591




 claims were adjudicated on the merits in the state courts, they must be evaluated under

 28 U.S.C. § 2254(d).

                            B. Exhaustion/Procedural Default

        There are prerequisites to federal habeas review. Before bringing a § 2254 habeas

 action in federal court, a petitioner must exhaust all state court remedies that are available

 for challenging his state conviction. See 28 U.S.C. § 2254(b)(1)(A). To exhaust state

 remedies, the petitioner must “fairly present[]” every issue raised in his federal petition to

 the state’s highest court, either on direct appeal or on collateral review. Castille v.

 Peoples, 489 U.S. 346, 351 (1989) (emphasis omitted). Thus, to properly exhaust a claim,

 “state prisoners must give the state courts one full opportunity to resolve any

 constitutional issues by invoking one complete round of the State’s established appellate

 review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

        In addressing exhaustion, the United States Supreme Court explained:

               Before seeking a federal writ of habeas corpus, a state
               prisoner must exhaust available state remedies, 28 U.S.C. §
               2254(b)(1), thereby giving the State the “‘“opportunity to pass
               upon and correct” alleged violations of its prisoners’ federal
               rights.’” Duncan v. Henry, 513 U.S. 364, 365, 115 S. Ct. 887,
               130 L.Ed.2d 865 (1995) (per curiam) (quoting Picard v.
               Connor, 404 U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438
               (1971)). To provide the State with the necessary “opportunity,”
               the prisoner must “fairly present” his claim in each appropriate
               state court (including a state supreme court with powers of
               discretionary review), thereby alerting that court to the federal
               nature of the claim. Duncan, supra, at 365-366, 115 S. Ct.
               887; O’Sullivan v. Boerckel, 526 U.S. 838, 845, 119 S. Ct.
               1728, 144 L.Ed.2d 1 (1999).

 Baldwin v. Reese, 541 U.S. 27, 29 (2004).




                                               7
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 8 of 28 PageID 2592




        A state prisoner’s failure to properly exhaust available state remedies results in a

 procedural default which raises a potential bar to federal habeas review. The United

 States Supreme Court has explained the doctrine of procedural default as follows:

                Federal habeas courts reviewing the constitutionality of a
                state prisoner’s conviction and sentence are guided by rules
                designed to ensure that state-court judgments are accorded
                the finality and respect necessary to preserve the integrity of
                legal proceedings within our system of federalism. These
                rules include the doctrine of procedural default, under which a
                federal court will not review the merits of claims, including
                constitutional claims, that a state court declined to hear
                because the prisoner failed to abide by a state procedural rule.
                See, e.g., Coleman,[6] supra, at 747–748, 111 S. Ct. 2546;
                Sykes,[7] supra, at 84–85, 97 S. Ct. 2497. A state court’s
                invocation of a procedural rule to deny a prisoner’s claims
                precludes federal review of the claims if, among other
                requisites, the state procedural rule is a nonfederal ground
                adequate to support the judgment and the rule is firmly
                established and consistently followed. See, e.g., Walker v.
                Martin, 562 U.S. --, --, 131 S. Ct. 1120, 1127–1128, 179
                L.Ed.2d 62 (2011); Beard v. Kindler, 558 U.S. --, --, 130 S. Ct.
                612, 617–618, 175 L.Ed.2d 417 (2009). The doctrine barring
                procedurally defaulted claims from being heard is not without
                exceptions. A prisoner may obtain federal review of a
                defaulted claim by showing cause for the default and
                prejudice from a violation of federal law. See Coleman, 501
                U.S., at 750, 111 S. Ct. 2546.

 Martinez v. Ryan, 132 S. Ct. 1309, 1316 (2012). Thus, procedural defaults may be

 excused under certain circumstances. Notwithstanding that a claim has been procedurally

 defaulted, a federal court may still consider the claim if a state habeas petitioner can show

 either (1) cause for and actual prejudice from the default; or (2) a fundamental miscarriage

 of justice. Ward v. Hall, 592 F.3d 1144, 1157 (11th Cir. 2010). In order for a petitioner to

 establish cause,



        6   Coleman v. Thompson, 501 U.S. 722 (1991).
        7   Wainwright v. Sykes, 433 U.S. 72 (1977).
                                               8
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 9 of 28 PageID 2593




                 the procedural default “must result from some objective factor
                 external to the defense that prevented [him] from raising the
                 claim and which cannot be fairly attributable to his own
                 conduct.” McCoy v. Newsome, 953 F.2d 1252, 1258 (11th Cir.
                 1992) (quoting Carrier, 477 U.S. at 488, 106 S. Ct. 2639).[8]
                 Under the prejudice prong, [a petitioner] must show that “the
                 errors at trial actually and substantially disadvantaged his
                 defense so that he was denied fundamental fairness.” Id. at
                 1261 (quoting Carrier, 477 U.S. at 494, 106 S. Ct. 2639).

 Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

        In the absence of a showing of cause and prejudice, a petitioner may receive

 consideration on the merits of a procedurally defaulted claim if the petitioner can establish

 that a fundamental miscarriage of justice, the continued incarceration of one who is

 actually innocent, otherwise would result. The Eleventh Circuit has explained:

                 [I]f a petitioner cannot show cause and prejudice, there
                 remains yet another avenue for him to receive consideration
                 on the merits of his procedurally defaulted claim. “[I]n an
                 extraordinary case, where a constitutional violation has
                 probably resulted in the conviction of one who is actually
                 innocent, a federal habeas court may grant the writ even in
                 the absence of a showing of cause for the procedural default.”
                 Carrier, 477 U.S. at 496, 106 S. Ct. at 2649. “This exception
                 is exceedingly narrow in scope,” however, and requires proof
                 of actual innocence, not just legal innocence. Johnson v.
                 Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001).

 Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it is more

 likely than not that no reasonable juror would have convicted him’ of the underlying

 offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001) (quoting Schlup v.

 Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be credible,’ a claim of actual

 innocence must be based on reliable evidence not presented at trial.” Calderon v.

 Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup, 513 U.S. at 324). With the rarity



        8   Murray v. Carrier, 477 U.S. 478 (1986).
                                               9
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 10 of 28 PageID 2594




 of such evidence, in most cases, allegations of actual innocence are ultimately summarily

 rejected. Schlup, 513 U.S. at 324.

                       C. Ineffective Assistance of Trial Counsel

       “The Sixth Amendment guarantees criminal defendants the effective assistance of

 counsel. That right is denied when a defense attorney’s performance falls below an

 objective standard of reasonableness and thereby prejudices the defense.” Yarborough

 v. Gentry, 540 U.S. 1, 5 (2003) (per curiam) (citing Wiggins v. Smith, 539 U.S. 510, 521

 (2003), and Strickland v. Washington, 466 U.S. 668, 687 (1984)).

              To establish deficient performance, a person challenging a
              conviction must show that “counsel’s representation fell below
              an objective standard of reasonableness.” [Strickland,] 466
              U.S. at 688, 104 S. Ct. 2052. A court considering a claim of
              ineffective assistance must apply a “strong presumption” that
              counsel’s representation was within the “wide range” of
              reasonable professional assistance. Id., at 689, 104 S. Ct.
              2052. The challenger’s burden is to show “that counsel made
              errors so serious that counsel was not functioning as the
              ‘counsel’ guaranteed the defendant by the Sixth Amendment.”
              Id., at 687, 104 S. Ct. 2052.

              With respect to prejudice, a challenger must demonstrate “a
              reasonable probability that, but for counsel’s unprofessional
              errors, the result of the proceeding would have been different.
              A reasonable probability is a probability sufficient to
              undermine confidence in the outcome.” Id., at 694, 104 S. Ct.
              2052. It is not enough “to show that the errors had some
              conceivable effect on the outcome of the proceeding.” Id., at
              693, 104 S. Ct. 2052. Counsel’s errors must be “so serious as
              to deprive the defendant of a fair trial, a trial whose result is
              reliable.” Id., at 687, 104 S. Ct. 2052.

 Richter, 562 U.S. at 104. The Eleventh Circuit has recognized “the absence of any iron-

 clad rule requiring a court to tackle one prong of the Strickland test before the other.”

 Ward, 592 F.3d at 1163. Since both prongs of the two-part Strickland test must be

 satisfied to show a Sixth Amendment violation, “a court need not address the performance


                                             10
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 11 of 28 PageID 2595




 prong if the petitioner cannot meet the prejudice prong, and vice-versa.” Id. (citing

 Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As stated in Strickland: “If it is

 easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice,

 which we expect will often be so, that course should be followed.” Strickland, 466 U.S. at

 697.

        A state court’s adjudication of an ineffectiveness claim is accorded great

 deference.

               “[T]he standard for judging counsel’s representation is a most
               deferential one.” Richter, - U.S. at -, 131 S. Ct. at 788. But
               “[e]stablishing that a state court’s application of Strickland was
               unreasonable under § 2254(d) is all the more difficult. The
               standards created by Strickland and § 2254(d) are both highly
               deferential, and when the two apply in tandem, review is
               doubly so.” Id. (citations and quotation marks omitted). “The
               question is not whether a federal court believes the state
               court’s determination under the Strickland standard was
               incorrect but whether that determination was unreasonable -
               a substantially higher threshold.” Knowles v. Mirzayance, 556
               U.S. 111, 123, 129 S. Ct. 1411, 1420, 173 L.Ed.2d 251 (2009)
               (quotation marks omitted). If there is “any reasonable
               argument that counsel satisfied Strickland’s deferential
               standard,” then a federal court may not disturb a state-court
               decision denying the claim. Richter, - U.S. at -, 131 S. Ct. at
               788.

 Hittson v. GDCP Warden, 759 F.3d 1210, 1248 (11th Cir. 2014); Knowles v. Mirzayance,

 556 U.S. 111, 123 (2009). In other words, “[i]n addition to the deference to counsel’s

 performance mandated by Strickland, the AEDPA adds another layer of deference--this

 one to a state court’s decision--when we are considering whether to grant federal habeas

 relief from a state court’s decision.” Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir.

 2004). As such, “[s]urmounting Strickland’s high bar is never an easy task.” Padilla v.

 Kentucky, 559 U.S. 356, 371 (2010).



                                              11
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 12 of 28 PageID 2596




                      VI. Findings of Fact and Conclusions of Law

                                       A. Ground One

        Toney alleges that there was insufficient evidence presented at his trial to convict

 him of armed robbery and possession of a firearm by a convicted felon. Amended Petition

 at 4. According to Toney, the victim did not identify him; instead, she just stated that a

 picture of Toney looked similar to the man that robbed her. Id. Toney maintains that the

 receipt with his fingerprints on it should have never been used at trial because he

 possessed the receipts throughout the duration of a roofing job. Id. He further asserts that

 there was no DNA or fingerprint evidence at the scene linking him to the crime. Id.

        Toney raised this issue at trial via a motion for judgment of acquittal. Resp. Ex. B

 at 330-32. After hearing argument from the parties, the trial court denied the motion,

 stating: “I think there is sufficient evidence to create a question to [sic] the jury.” Id. at

 332. Toney again raised this issue in his initial brief on direct appeal. Resp. Ex. C. The

 First DCA denied relief on this claim without issuing a written opinion. Resp. Ex. E.

        To the extent that the First DCA decided the claim on the merits,9 the Court will

 address the claim in accordance with the deferential standard for federal court review of

 state court adjudications. After a review of the record and the applicable law, the Court

 concludes that the state court’s adjudication of this claim was not contrary to clearly

 established federal law, did not involve an unreasonable application of clearly established

 federal law, and was not based on an unreasonable determination of the facts in light of




        9 Throughout this Order, in looking through the appellate court’s per curiam
 affirmance to the circuit court’s “relevant rationale,” the Court presumes that the appellate
 court “adopted the same reasoning.” Wilson, 138 S. Ct. at 1194.
                                              12
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 13 of 28 PageID 2597




 the evidence presented in the state court proceedings. Thus, Toney is not entitled to relief

 on the basis of this claim.

        Nevertheless, even if the First DCA’s adjudication of this claim is not entitled to

 deference, the claim in Ground One is meritless. In reviewing a motion for judgment of

 acquittal, trial courts must determine “whether, after viewing the evidence in the light most

 favorable to the prosecution, any rational trier of fact could have found the essential

 elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,

 319 (1979); see also Gudinas v. State, 693 So. 2d 953, 962 (Fla. 1997) (quoting Taylor

 v. State, 583 So. 2d 323, 328 (Fla. 1991) (holding a motion for judgment of acquittal

 should not be granted unless “there is no view of the evidence which the jury might take

 favorable to the opposite party that can be sustained under the law.”). The Supreme Court

 has “made clear that Jackson claims face a high bar in federal habeas proceedings

 because they are subject to two layers of judicial deference.” Coleman v. Johnson, 566

 U.S. 650, 651 (2012). In particular, the Supreme Court explained:

               First, on direct appeal, it is the responsibility of the jury—not
               the court—to decide what conclusions should be drawn from
               evidence admitted at trial. A reviewing court may set aside the
               jury's verdict on the ground of insufficient evidence only if no
               rational trier of fact could have agreed with the jury. And
               second, on habeas review, a federal court may not overturn a
               state court decision rejecting a sufficiency of the evidence
               challenge simply because the federal court disagrees with the
               state court. The federal court instead may do so only if the
               state court decision was objectively unreasonable.

 Id. (citations and quotations omitted). Indeed “the only question under Jackson is whether

 [the jury's] finding was so insupportable as to fall below the threshold of bare rationality,”

 and the state court's determination that it was not “in turn is entitled to considerable




                                              13
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 14 of 28 PageID 2598




 deference under AEDPA.” Preston v. Sec'y, Fla. Dep't of Corr., 785 F.3d 449, 463 (11th

 Cir. 2015) (quoting Coleman, 650 U.S. at 656).

        The record reflects that on September 26, 2008, Alicia Robinson, an assistant

 manager for Advance America, was working when around 9:30 a.m. a male holding

 papers came into the store. Resp. Ex. B at 204-06. The man came to the counter, pulled

 out a gun, and asked Robinson where the safe was located. Id. at 306-07. Robinson

 showed him where the safe was and opened it for him, and the man took the money from

 the safe. Id. at 207, 211. According to Robinson, she was about three and a half to four

 feet away from the man, who wore a fitted cap with the bill of the hat lowered such that it

 was hard for her to see his eyes and face. Id. at 209, 211. The man then asked if there

 was any more money, and Robinson gave the man more money out of the cash register.

 Id. at 212. Robinson then unlocked the back door, through which the man fled the scene.

 Id. at 212-13. The man left behind the papers he had been holding when he first walked

 into the store. Id. at 214-15. Thereafter, Robinson called her manager and then hit the

 panic button, with police arriving within five minutes. Id. at 214.

        When police arrived, Robinson showed them surveillance footage from the incident

 which corroborated her version of the events, although the man could not be identified

 from the video itself. Id. at 218-22, 236-64. The prosecutor introduced and played the

 video for the jury at trial. Id. Robinson described the gunman as an African American male

 in his late twenties or early thirties who was about 6’1” or 6’2” tall and weighed

 approximately 160 pounds. Id. at 239-42, 285. Based on her description the police had

 Robinson review 500 photographs of similar looking males on a computer, but she

 determined that none of the men in the pictures looked like the suspect. Id. at 223, 266-



                                              14
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 15 of 28 PageID 2599




 69. Later that day, one of the investigating detectives provided Robinson with a six-picture

 photo lineup, from which Robinson picked out Toney’s photograph from the group and

 wrote “this guy looks similar to the guy that robbed me.” Id. at 225-27, 276-81.

        Police reviewed the papers the gunman left behind at the scene, which was a tool

 rental agreement from Home Depot, signed on September 25, 2008, by Belinda Smith.

 Id. at 272-76. The document was sent to a forensic lab for further evaluation and police

 went to the Home Deport as part of their investigation. Police talked with Smith at her

 place of work, and she stated she knew Toney and he was married to her daughter. Id.

 at 310-11. Although a DNA analysis of the paperwork revealed nothing beyond the

 presence of the victim’s DNA, id. at 301-02, analysts found five latent fingerprints, all of

 which matched Toney’s prints, id. at 316-21.

        Based on this record, the Court finds that a rational trier of fact could have agreed

 with the jury’s determination that Toney was guilty. See Coleman, 566 U.S. at 651. The

 only eyewitness partially identified Toney as the gunman after reviewing over 500

 photographs. The jury was able to view the surveillance footage from the incident.

 Toney’s fingerprints were on the same paperwork that the gunman brought into the store

 and left at the scene. When viewed in a light most favorable to the State, a “rational trier

 of fact could have found the essential elements of the crime beyond a reasonable doubt.”

 Jackson, 443 U.S. at 319. The Court finds neither the jury’s finding of guilt nor the state

 court’s ruling on Toney’s motion for judgment of acquittal were objectively unreasonable

 given these facts. While Toney may disagree with the weight of this evidence, the

 evidence itself was sufficient to convict him. See Heath v. Jones, 863 F.2d 815, 820 (11th

 Cir. 1989) (citations omitted) (“When the record reflects historical facts which support



                                             15
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 16 of 28 PageID 2600




 conflicting inferences, there is a presumption that the jury resolved those conflicts in favor

 of the prosecution and against the defendant.”). Accordingly, in light of the above, relief

 on the claim in Ground One is due to be denied.

                                       B. Ground Two

        As Ground Two, Toney asserts that the trial court erred in adjudicating him to be

 an HFO. Amended Petition at 5. Toney maintains that the two prior felonies the trial court

 used to impose an HFO sentence were not qualifying felonies. Id. He also generally avers

 that the State gave no explanation for seeking the imposition of an HFO sentence. Id.

 Respondents maintain that Toney failed to exhaust this claim because he never raised

 this as a federal issue on direct appeal or in his Rule 3.850 Motion. Response at 32-34.

 Additionally, Respondents contend that Toney is not entitled to federal habeas relief

 because this claim is based on an error of state law, not the federal Constitution or law.

 Id. at 34.

        The record reflects that on direct appeal Toney argued that the trial court erred in

 adjudicating him as an HFO. Resp. Ex. C. However, Toney did not raise this issue as a

 violation of the federal Constitution; instead, he relied solely on Florida law in support of

 his argument. Id. at 10-12. The Court finds that Toney failed to fairly present this claim as

 a federal constitutional challenge in state court, which deprived the state court of a

 meaningful opportunity to review this claim. See Baldwin, 541 U.S. at 29. As such, relief

 on this claim is due to be denied as the claim is not exhausted. Even assuming Toney’s

 claim is not procedurally barred, Toney is not entitled to federal habeas relief. To the

 extent Toney asserts that the trial court erred when it adjudicated him to be an HFO, the

 claim presents an issue purely of state law not cognizable on federal habeas review. The



                                              16
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 17 of 28 PageID 2601




 purpose of a federal habeas proceeding is to review the lawfulness of Toney’s custody to

 determine whether that custody is in violation of the Constitution or laws or treaties of the

 United States. See Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (holding errors of state

 law are not cognizable in federal habeas review); Estelle v. McGuire, 502 U.S. 62, 67-68

 (1991) (“[I]t is not the province of a federal habeas court to reexamine state-court

 determinations on state-law questions.”). Thus, insofar as Toney’s claim in Ground Two

 alleges the trial court erred under Florida law when it sentenced him as an HFO, such

 claim provides no basis for federal habeas relief. See Estelle, 502 U.S. at 67-68; Branan

 v. Booth, 861 F.2d 1507, 1508 (11th Cir. 1988) (“In the area of state sentencing guidelines

 in particular, we consistently have held that federal courts can not [sic] review a state's

 alleged failure to adhere to its own sentencing procedures.”). Accordingly, for the above

 stated reasons, Toney is not entitled to federal habeas relief and his claim in Ground Two

 is due to be denied.

                                      C. Ground Three

        Next, although the title of this claim for relief alleges that the trial court failed to

 permit him to testify, in the body of the argument on the claim, Toney argues that his

 counsel was deficient for advising him not to testify. Amended Petition at 6. Toney

 contends that his counsel failed to advise him that an alibi defense “would not be brought

 up in trial.” Id. Toney also alleges that his counsel failed to call witnesses in support of an

 alibi defense. Id.10




        10 Toney raises counsel’s failure to call witnesses as Ground Four of the Amended
 Petition; therefore, the Court will address the witness claim in Ground Four rather than as
 part of Ground Three.
                                               17
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 18 of 28 PageID 2602




        Toney raised this claim of ineffective assistance of counsel in his Rule 3.850

 Motion. Resp. Ex. F at 40-41. Following an evidentiary hearing, the postconviction court

 denied relief on this claim, explaining in pertinent part:

                 Defendant testified at the evidentiary hearing that trial counsel
                 advised him not to testify because of his criminal background.
                 Defendant further testified that he waived that right due to the
                 advice of counsel regarding his background. As to the first
                 prong accounted in Simon,11 Defendant had a colloquy with
                 the trial court in which the trial court instructed him that it was
                 his right to testify. Defendant voluntarily agreed to waive his
                 right to testify. As to the second prong, the Court finds counsel
                 was not ineffective for rendering this advice to Defendant. It is
                 reasonable for an attorney to advise a client to refrain from
                 testifying if certain elements of their criminal background may
                 become known. Beasley v. State, 18 So. 3d 473, 496 (Fla.
                 2009) (“Placing a defendant on the stand to testify is always a
                 tactical decision because the State can ask the defendant
                 about prior felony convictions. In choosing whether to testify,
                 a defendant must weigh the benefits and detriments of
                 allowing this information to be supplied to the jury.”).
                 Accordingly, Defendant has not met his burden and is not
                 entitled to relief.

 Id. at 108 (record citations omitted). The First DCA per curiam affirmed the denial of relief

 on this claim. Resp. Ex. J.

        To the extent that the First DCA decided the claim on the merits, the Court will

 address the claim in accordance with the deferential standard for federal court review of

 state court adjudications. After a review of the record and the applicable law, the Court

 concludes that the state court’s adjudication of this claim was not contrary to clearly

 established federal law, did not involve an unreasonable application of clearly established

 federal law, and was not based on an unreasonable determination of the facts in light of




        11   Simon v. State, 47 So. 3d 883 (Fla. 3d DCA 2010).
                                                 18
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 19 of 28 PageID 2603




 the evidence presented in the state court proceedings. Thus, Toney is not entitled to relief

 on the basis of this claim.

        Nevertheless, even if the state court’s adjudication of this claim is not entitled to

 deference, the claim is without merit. Criminal defendants have a constitutional right to

 testify on their own behalf. Rock v. Arkansas, 483 U.S. 44, 51-53 (1987). That right is

 personal and fundamental, meaning it cannot be waived by either the court or counsel,

 but only by the defendant. United States v. Teague, 953 F.2d 1525, 1532 (1992). Counsel

 gives ineffective assistance with respect to a defendant's right to testify where counsel

 “has refused to accept the defendant's decision to testify and refused to call him to the

 stand, or where defense counsel never informed the defendant of his right to testify and

 that the final decision belongs to the defendant alone.” Gallego v. United States, 174 F.3d

 1196, 1197 (11th Cir. 1999). “Where the defendant claims a violation of his right to testify

 by defense counsel, the essence of the claim is that the action or inaction of the attorney

 deprived the defendant of the ability to choose whether or not to testify in his own behalf.”

 Teague, 953 F.2d at 1534. Notably, an attorney does not render deficient performance

 by strategically advising a defendant not to take the stand. Id. at 1533 (“[I]f defense

 counsel believes that it would be unwise for the defendant to testify, counsel may, and

 indeed should, advise the client in the strongest possible terms not to testify.”); United

 States v. Willis, 273 F.3d 592, 598 (5th Cir. 2001) (counsel could reasonably advise

 defendant not to testify out of concern that he would be impeached with prior convictions

 under Fed. R. Evid. 609).

        The record reflects that before the trial commenced, the trial court advised Toney

 that the existence of his prior felony convictions would not be brought up unless he



                                              19
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 20 of 28 PageID 2604




 testified. Resp. Ex. B at 184. The trial court also held a thorough colloquy with Toney after

 the State rested, during which it again advised Toney that if he took the stand the jury

 would know the number of his prior felony convictions but not the nature unless he

 testified incorrectly about how many felony convictions he had. Id. at 332-35. The trial

 court also specifically informed Toney that it was his right to choose whether or not to

 testify. Id. at 332-33. Based on this record, Toney was aware of the manner in which his

 prior convictions could be used and understood that it was his right alone to decide

 whether or not to take the stand.

        Regarding Toney’s claim that counsel failed to advise him that there would be no

 alibi defense presented, Toney sat through the presentation of the State’s case-in-chief

 and before the trial court conducted its colloquy with Toney, defense counsel rested. Id.

 at 332. As such, Toney knew his counsel was not going to present an alibi defense, yet

 still chose not to testify after the trial court advised him of his rights. Therefore, counsel’s

 failure to present an alibi defense does not render Toney’s decision not to testify

 involuntary where Toney was well aware of the lack of evidence in support of his alleged

 alibi prior to making his decision. Moreover, the Court notes that Toney has not alleged

 that his counsel refused to permit Toney to testify or failed to inform him it was his right

 to take the stand. Instead, Toney merely alleges that counsel advised him not to testify,

 he accepted that advice, and now, in hindsight, disagrees with that advice. However,

 counsel’s advice that Toney not take the stand in order to prevent the jury from knowing

 his criminal background is not an unreasonable tactical decision. See Teague, 953 F.2d

 at 1533; Willis, 273 F.3d at 598. The Court notes that “[t]he Supreme Court has mandated

 a highly deferential review of counsel's conduct, especially where strategy is involved,”



                                               20
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 21 of 28 PageID 2605




 and “[i]ntensive scrutiny and second guessing of attorney performance are not permitted.”

 Spaziano v. Singletary, 36 F.3d 1028, 1039 (11th Cir. 1994) (citing Strickland, 466 U.S.

 at 689-90)). Here, Toney has failed to present evidence that demonstrates counsel’s

 advice was unreasonable, particularly given that the record establishes Toney

 independently made this decision knowing no alibi defense would be presented. For these

 reasons, relief on the claim in Ground Three is due to be denied.

                                      D. Ground Four

        Lastly, Toney argues that his counsel failed to call alibi witnesses. Amended

 Petition at 7. Although he does not name the witnesses, Toney claims there were twenty-

 one possible alibi witnesses who could have testified that Toney was forty-five minutes

 away from the crime scene working and who could explain why his fingerprints were on

 the document the State used as evidence against him. Id.

        Toney raised a similar claim in his Rule 3.850 Motion.12 Resp. Ex. F at 41-46. In

 denying relief on this claim, the postconviction court wrote:

               1.     Mr. Cunningham

                       Defendant alleges counsel was ineffective for not
               calling Mr. Cunningham, as he would have testified Defendant
               was working on the roof at the time of the crime. Further, Mr.
               Cunningham would have testified to how rental receipts were
               handled.

                     The Court finds counsel was not deficient for failing to
               present the testimony of Mr. Cunningham at trial. While Mr.
               Cunningham testified during the evidentiary hearing that
               Defendant was on the roof at the time of the crime, he could


        12 In the Rule 3.850 Motion, Toney alleged his counsel should have called the
 following witnesses: Troy Cunningham, Belinda Smith, Rodney Jones, Gabriel Chinas,
 Gregory Richardson, Troy Roberts, Chad Griffis, James West, Henry Butcher, William
 Bowen, David McDonald, Michael Harsh, William Taylor, Gordon Waddell, Austin Ellis,
 John West, and Teddy Taylor. Resp. Ex. B at 43.
                                             21
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 22 of 28 PageID 2606




                not recall when exactly he worked on the roof. In addition, Mr.
                Cunningham did not present any testimony as to how the
                receipts were handled. Mr. Bossen13 testified at the
                evidentiary hearing that he tried to contact Mr. Cunningham
                prior to trial but was unsuccessful. Further, Mr. Bossen
                testified there were issues in presenting an alibi defense;
                mainly, the receipt containing Defendant’s fingerprints was
                found at the scene of the crime and Ms. Belinda Smith told
                police that Defendant was the individual in the security video.
                As detailed below, Mr. Bossen could not find witnesses to
                corroborate Defendant’s alibi after investigation. Thus, it was
                reasonable for trial counsel to forego presenting this
                testimony. Defendant is not entitled to relief.

                2.     Ms. Smith

                       Defendant alleges Ms. Smith would have testified to
                how she handled the receipts for the roofing job. Defendant
                also alleges she would have testified that the night after the
                robbery, Defendant called her to tell her he could not find the
                receipt.

                        After listening to the testimony of Ms. Smith at the
                evidentiary hearing, the Court finds her statements would not
                have impacted Defendant’s trial had she testified. Ms. Smith
                testified she was employed at the time Defendant worked on
                her roof; thus, she could not confirm that he was working on
                her roof at the time of the robbery. The only testimony she
                could provide was the general hours Defendant worked on her
                roof. Moreover, Ms. Smith testified she was not available to
                testify at trial. Nelson v. State, 875 So. 2d 579, 584 (Fla.
                2004); see Nelson v. State, 73 So. 3d 77, 88 (Fla. 2011)
                (concluding witness availability integral to establish
                prejudice). Notably, Ms. Smith wrote a letter on behalf of
                Defendant for his sentencing, but never mentioned he had
                been working on her roof at the time the crime occurred.

                         Even assuming Ms. Smith had been available to testify
                at trial, Mr. Bossen testified Ms. Smith was a “big hurdle” for
                the defense because she identified Defendant in the
                surveillance video of the robbery scene when she viewed it
                with police. Thus, the Court finds it was reasonable for
                counsel to forego calling her as a witness at trial because her
                identification of Defendant was clearly harmful to the defense.


       13   Michael Bossen acted as counsel for Toney during a portion of the prosecution.
                                              22
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 23 of 28 PageID 2607




             While Mr. Bossen did not represent Defendant at trial, he
             represented Defendant during a large portion of his case, and
             conducted most of the pretrial investigation .Thus, to now
             speculate why trial counsel chose not [to] call Ms. Smith would
             be imprudent, as Mr. Bossen explained to the Court numerous
             reasons why calling this witness would be detrimental to
             Defendant’s case. Defendant is not entitled to relief.

             3.     Rodney Jones; Gabriel Chinas; Gregory Richardson;
             Troy Wayne Roberts; Chad Griffis; James Christopher West;
             Henry Butcher, III; William E. Bowen, III; David McDonald;
             Michael Harsh; William Clifford Taylor; Gordon Waddell;
             Robert Austin Ellis, Jr.; John Mitchell West; and Teddy Lee
             Taylor

                    The Court granted an evidentiary hearing on this claim
             for Defendant to present the proposed testimony of the
             witnesses listed in this sub-claim. Defendant, however, chose
             not to call these witnesses. The Court finds that Defendant
             has not met his burden as to this part of the sub-claim. See
             Ferrell v. State, 918 So. 2d 163, 173-74 (Fla. 2005)
             (concluding “Ferrell ‘opted to forego’ the presentation of such
             evidence at the scheduled evidentiary hearing and thus
             waived the claim.”)[.]

                     Even considering this claim, the Court finds counsel
             was not deficient. While Mr. Bossen was not the attorney that
             represented Defendant at trial, he was Defendant’s attorney
             for the majority of the pendency of the case. At the evidentiary
             hearing, Mr. Bossen testified he contacted Royal America
             Construction and received names of individuals who worked
             near Defendant’s roofing job on the day the crime occurred.
             Mr. Bossen attempted to contact Teddy Taylor, Troy Roberts,
             Gregory Richardson, Michael Harsh, and Gordon Waddell, as
             potential witnesses; however, many did not respond or offer
             helpful information. The Court cannot speculate as to whether
             Defendant’s trial counsel contacted these individuals again or
             whether such contact would have yielded a different
             response. But, in general, the proposed testimony of when
             roofers start and end their work, which Defendant alleges in
             his Motion, does not persuade the Court that these witnesses
             would have impacted the outcome of the trial had they been
             called at trial to testify. Such proposed testimony also would
             not have foreclosed the opportunity of Defendant to have
             been away from the job site for a few hours on the date and
             at the time of the robbery. The Court finds counsel’s decision


                                           23
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 24 of 28 PageID 2608




               not to call these witnesses did not fall below the reasonable
               standard described in Strickland. Accordingly, Defendant is
               not entitled to relief.

 Id. at 109-11. The First DCA affirmed the postconviction court’s denial of relief on this

 claim. Resp. Ex. J.

        To the extent that the First DCA decided the claim on the merits, the Court will

 address the claim in accordance with the deferential standard for federal court review of

 state court adjudications. After a review of the record and the applicable law, the Court

 concludes that the state court’s adjudication of this claim was not contrary to clearly

 established federal law, did not involve an unreasonable application of clearly established

 federal law, and was not based on an unreasonable determination of the facts in light of

 the evidence presented in the state court proceedings. Thus, Toney is not entitled to relief

 on the basis of this claim.

        Nevertheless, even if the state court’s adjudication of this claim is not entitled to

 deference, this claim is meritless. “‘Which witnesses, if any, to call, and when to call them,

 is the epitome of a strategic decision, and it is one that federal courts will seldom, if ever,

 second guess.’” Knight v. Fla. Dep’t of Corr., 936 F.3d 1322 (11th Cir. 2019) (quoting

 Waters v. Thomas, 46 F.3d 1506, 1512 (11th Cir. 1995)). While Toney’s trial counsel died

 prior to the evidentiary hearing on his Rule 3.850 Motion, Toney’s earlier attorney, Michael

 Bossen, who represented him for almost two years, did testify at the hearing. Resp. Ex.

 G at 22-20. According to Bossen, he subpoenaed a construction company that was

 installing sewer systems in the same area where Toney alleges he was helping to repair

 a roof. Id. at 24-27. He received a list of names and attempted to contact them; including

 Teddy Taylor, Troy Roberts, Michael Harsh, Gordon Waddell, and Gregory Richardson;



                                               24
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 25 of 28 PageID 2609




 but was unable to reach anyone. Id. at 27-28. Based on this record, it appears these

 witnesses were unavailable or unwilling to testify. Moreover, the Court finds Toney is

 speculating as to their proposed testimony, which is insufficient to warrant federal habeas

 relief. See Tejada v. Dugger, 941 F.2d 1551, 1559 (11th Cir. 1991) (recognizing that

 vague, conclusory, speculative, or unsupported claims cannot support an ineffective

 assistance of counsel claim).

        Bossen also interviewed Toney’s family: Belinda Smith, Yolanda Toney, and Troy

 Cunningham. Resp. Ex. G at 29-33. However, during his almost two years investigating

 the case, Bossen was unable to corroborate Toney’s alibi and declined to file a notice of

 alibi because he felt he had no good faith basis to do so. Id. at 36, 39-42. Particularly as

 to Smith, Bossen felt she would not be a good witness to call because within days of the

 robbery, detectives had talked to her and she identified the man in the surveillance video

 as Toney. Id. at 66-69; Resp. Ex. F at 363-64. Bossen testified that when he talked with

 Smith about her statements, she admitted saying that to the police, Resp. Ex. F at 364,

 although at the evidentiary hearing, Smith attempted to clarify her statement to police,

 Resp. Ex. G at 67-70. Additionally, Smith testified that she was unavailable to testify at

 the time of trial because she was out of town and that she worked the days Toney was

 fixing her roof. Resp. Ex. F at 61-63, 73. Thus, she would not have been able to testify

 with certainty that Toney was at her house on the date and time of the robbery. Similarly,

 although Cunningham testified Toney was with him working on the roof at the time of the

 robbery, Cunningham did not know the actual dates on which they worked. Id. at 92.

        In light of this evidence, the Court finds counsel’s decision to not call these

 witnesses was reasonable, given the fact that counsel could not corroborate the alibi with



                                             25
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 26 of 28 PageID 2610




 anyone other than family members, who could not give ironclad testimony in support.

 Indeed, calling these alibi witnesses, specifically Smith, could have opened the door to

 the State introducing evidence of Smith’s identification of Toney as the gunman in the

 video, evidence the State was unable to get in during the original trial. Moreover,

 presenting an alibi defense would not have resulted in a reasonable probability of an

 acquittal where the victim partially identified Toney as the gunman after reviewing over

 500 photographs and Toney’s fingerprints were on the document the gunman left at the

 scene. Accordingly, the Court finds counsel’s decision not to call these witnesses was

 reasonable and Toney has presented no evidence to demonstrate otherwise. Therefore,

 relief on the claim in Ground Four is due to be denied.

                              VII. Certificate of Appealability

                            Pursuant to 28 U.S.C. § 2253(c)(1)

        If Toney seeks issuance of a certificate of appealability, the undersigned opines

 that a certificate of appealability is not warranted. The Court should issue a certificate of

 appealability only if the petitioner makes “a substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). To make this substantial showing, Toney

 “must demonstrate that reasonable jurists would find the district court’s assessment of

 the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues

 presented were ‘adequate to deserve encouragement to proceed further,’” Miller-El v.

 Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

 (1983)).




                                              26
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 27 of 28 PageID 2611




        Where a district court has rejected a petitioner’s constitutional claims on the merits,

 the petitioner must demonstrate that reasonable jurists would find the district court’s

 assessment of the constitutional claims debatable or wrong. See Slack, 529 U.S. at 484.

 However, when the district court has rejected a claim on procedural grounds, the

 petitioner must show that “jurists of reason would find it debatable whether the petition

 states a valid claim of the denial of a constitutional right and that jurists of reason would

 find it debatable whether the district court was correct in its procedural ruling.” Id. Upon

 consideration of the record as a whole, the Court will deny a certificate of appealability.

        Therefore, it is now

        ORDERED AND ADJUDGED:

        1.     The Amended Petition (Doc. 22) is DENIED, and this action is DISMISSED

 WITH PREJUDICE.

        2.     The Clerk of the Court shall enter judgment denying the Amended Petition

 and dismissing this case with prejudice.

        3.     If Toney appeals the denial of the Amended Petition, the Court denies a

 certificate of appealability. Because the Court has determined that a certificate of

 appealability is not warranted, the Clerk shall terminate from the pending motions report

 any motion to proceed on appeal as a pauper that may be filed in this case. Such

 termination shall serve as a denial of the motion.




                                              27
Case 3:18-cv-00378-MMH-JRK Document 31 Filed 11/05/20 Page 28 of 28 PageID 2612




         4.    The Clerk of the Court is directed to close this case and terminate any

 pending motions.

         DONE AND ORDERED at Jacksonville, Florida, this 4th day of November, 2020.




 Jax-8

 C:      Daniel Toney #J10564
         Holly Simcox, Esq.




                                          28
